DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted originally-presented claims 1-2 & 6 all recite a pulling component (110 in Figs. 37-39 of the drawings of the instant application and par. 107-110 of the written description of the instant application) comprising a corresponding obstructing portion (116); and a gripping component (120) comprising an obstructing portion (124).  Also, claims 3-4, 7-8, & 10 all recite a blocking portion (125) and a corresponding blocking portion (214) that engage with each other to ensure that the blocking portion can enter an entry position of a first lateral plate only if the gripping component reaches a non-blocking position of the first lateral plate (Fig. 38 & par. 109).  In addition, claims 5, 9, & 11 all recite a gripping component (120) comprising a guiding portion (126) and a second lateral plate (220) having a corresponding guiding portion (222), the corresponding guiding portion guiding the gripping component resilient in engaging with an entry position of the second lateral plate (Fig. 39 & par. 110).  This claimed structure and functionality corresponds to the structure and operations illustrated only in Figs. 37-39 of the drawings, and & discussed only par. 107-110 of the written description, of the instant application.  Hence, originally-presented claims 1-11 are viewed as being directed solely towards the embodiment shown in Figs. 37-39 of the drawings, & discussed in par. 107-110 of the written description, of the instant application.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application TW104220885 filed in Taiwan on 12/25/15 [hereinafter Taiwanese Application].  The instant application is a continuation-in-part of application 15/990,867 [hereinafter Intermediate Application], which is a divisional of application 15/381,589 [hereinafter Original Application].  Although applicant has filed a certified copy of the Taiwanese Application in the Original Application, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d):  First, the certified copy of the Taiwanese Application is not in English; and an English translation of the certified copy of the Taiwanese Application, and a statement that the translation of the certified copy is accurate, have not been made of record in accordance with 37 CFR 1.55(g)(3)(iii). See MPEP §§ 215 and 216(¶ 4-5).  Second, the disclosure of the Taiwanese Application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 1-11 of the instant application.  As discussed in par. 2 above, claims 1-11 recite structure and functionality corresponding to the structure and operations illustrated only in Figs. 37-39 of the drawings, and & discussed only in par. 107-110 of the written description, of the instant application.  However, the structures shown in Figs. 37-39, discussed in par. 107-110, and recited in claims 1-11, are nowhere illustrated or discussed in, nor necessarily implied by, the disclosure of the Taiwanese Application.  For these reasons, the subject matter recited in claims 1-11 is not entitled to the benefit of the filing date of the Taiwanese Application.  See MPEP 216(¶ 7).  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 or 121 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 121:  In particular, the disclosures of both the Original Application and the Intermediate Application fail to provide adequate support or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (20150009619).  
Regarding claim 1, Yin teaches a pull-out aiding device (30) mountable on an object (10), the pull-out aiding device comprising a pulling component (40) movably or pullably coupled to a first lateral plate and comprising a first pivotal connection portion (42), a corresponding portion (43) and a corresponding obstructing portion (A in Fig. 3 Annotated); and a gripping component 

    PNG
    media_image1.png
    607
    761
    media_image1.png
    Greyscale

Regarding claim 2, Yin teaches an included angle between the pulling component (40) and the gripping component (50, 60) that is 90 degrees or ranges from 70 degrees to 110 degrees (implied by Figs. 1 & 3).  
Regarding claim 6, Yin teaches an obstructing portion (B) or corresponding obstructing portion (A) that is a flat surface portion (A & B - see Fig. 3), oblique surface portion, arcuate surface portion, curved surface portion, stepped portion, engaging portion (A & B - see Fig. 3), hook portion, raised portion or dented portion.  
Regarding claim 3, Yin teaches a pull-out aiding device (30) mountable on an object (10), the pull-out aiding device comprising a pulling component (40) movably or pullably coupled to a first lateral plate (13) and comprising a first pivotal connection portion (42) and a corresponding portion (43), the first lateral plate having a corresponding blocking portion (i.e., hole 132); and a 
Regarding claim 4, Yin teaches a gripping component (50, 60) comprises a return hook portion (57), wherein the blocking portion (57) of the gripping component and the corresponding blocking portion (132) blocking of the first lateral plate (13) engage with each other to ensure that the return hook portion can engage with an entry position (i.e., space within hole 132) of the first lateral plate only if the gripping component reaches the return hook portion to engage with the entry position of the first lateral plate (i.e., by rotating the gripping component (50, 60) in direction “C” toward the pulling component (40), which causes the return hook portion (57) to be inserted into the entry position (i.e., space within hole 132) of the first lateral plate (13)).  
Regarding claim 7, Yin teaches a blocking portion (57) that is a stepped portion, engaging portion, hook portion, or raised portion (see Fig. 3).
Regarding claim 8, Yin teaches an entry position (i.e., space within hole 132) of the first lateral plate (13) that is an engaging portion (since the space within hole 132 is engaged by the blocking portion (57) - see Fig. 5 & par. 21).
Regarding claim 10, Yin teaches a blocking portion (57) that is a return hook portion (57 - see Fig. 3).  
Claim(s) 5 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adrian (20190079565).  
Regarding claim 5, Adrian teaches a pull-out aiding device (100) mountable on an object (204), the pull-out aiding device comprising a pulling component (D-E in Fig. 2 Annotated) movably or pullably coupled to a first lateral plate (F) and comprising a first pivotal connection (D) portion and a corresponding portion (E); and a gripping component (102, 108) comprising a second pivotal connection portion (G), an operating portion (108) and a guiding portion (H), the second pivotal connection portion being pivotally connected to the first pivotal connection portion to allow the gripping component to rotate about the second pivotal connection portion (Figs. 2-3).

    PNG
    media_image2.png
    542
    680
    media_image2.png
    Greyscale

Regarding claim 11, Adrian teaches a guiding portion (H) that is an oblique surface (H) or flat surface (H).  See Figs. 1-3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Yin (20150009619).  Yin teach(es) the structure substantially as claimed, including an included angle between a pulling component (40) and a gripping component (50, 60); but arguably fail(s) to teach making the included angle 90 degrees or between 70 degrees to 110 degrees.  However, altering the size and shape of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the device of Yin, by resizing and reshaping the obstructing portion and corresponding obstructing portion to limit the included angle to 90 degrees, depending on the desired needs of the person constructing the device (e.g., intended use of the device, aesthetic considerations, compactness, ease of manufacture, etc.).  
Claims 5 & 11 are alternately rejected, along with claim 9, under 35 U.S.C. 103 as being unpatentable over Adrian (20190079565).  
Regarding claim 5, Adrian teach(es) the structure substantially as claimed, including a pulling component (D-E) movably or pullably coupled to a first lateral plate (F) and comprising a first pivotal connection portion (D) and a corresponding portion (E); and a gripping component (102, 108, J) comprising a second pivotal connection portion (G), an operating portion (108) and a first protrusion (K) with a guiding portion (H), the second pivotal connection portion being pivotally connected to the first pivotal connection portion to allow a portion of the gripping component to rotate about the second pivotal connection portion (Figs. 2-3); the gripping component further comprising a second lateral plate (J) having a second protrusion (L).  Adrian fail(s) to teach a corresponding guiding portion.  However, Adrian broadly teaches sloping a surface (H) of a latching protrusion (K) that contacts another latching protrusion (L) during latching of a portion (102, 108) of a gripping component (102, 108, J) to an object (204); and 
Regarding claim 9, Adrian as modified teaches an entry position (L) of a second lateral plate (J) that is an engaging portion (L), hook portion (L), or raised portion (L).  
Regarding claim 11, Adrian as modified teaches a guiding portion (H) or corresponding guiding portion (i.e., sloped top surface of L) that is an oblique surface or flat surface.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637